Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	The Terminal Disclaimer filed on 04/29/22 was approved. It links with Patent no.
10,664,500.
 	Applicant filed Terminal Disclaimer on April 29, 2022 to overcome the non-
statutory obviousness-type double patenting rejection over claims 1, 4-14, 17-26 and 28-29 of Patent no. 10,664,500 and it has been entered.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney
Zhu He (Reg. No. 66,452) on April 28, 2022.

1.	(Currently amended)	A method comprising:	enabling, by a computing device, a sensing device on the computing device in response to a user requesting a multimedia operation, the multimedia operation comprising capturing multimedia content using the sensing device, the multimedia content comprising a set of photos or videos, wherein the computing device is a mobile device;	performing, by the computing device, the multimedia operation using the sensing device to capture the multimedia content;	identifying, by the computing device, environmental cues in the multimedia content, wherein identifying the environmental cues comprises:		identifying, by the computing device, photo or video subjects of the environmental cues in the multimedia content based on facial expressions in the multimedia content[[;]], and		analyzing, by the computing device, the multimedia content to identify the environmental cues indicating ambient environments in which the multimedia content is captured, wherein the ambient environments include events occurring while the multimedia content is captured;	selecting, by the computing device,  a subset of photos or videos from the set of photos or videos in the multimedia content according to the environmental cues, the selecting the subset of photos or videos comprising:		ranking, by the computing device, the set of photos or videos in the multimedia content based on the environmental cues,		generating, by the computing device, scores corresponding to the set of photos or videos based on the ranking, and		selecting, by the computing device, the subset of photos or videos from the set of photos or videos in the multimedia content based on scores corresponding to the subset of photos or videos exceeding a score threshold;	presenting, by the computing device, the subset of photos or videos on a display of the [[user]] computing device;	requesting, by the computing device, feedback from the user in response to presenting the subset of photos or videos;	classifying, by the computing device, the feedback from the user as a positive reaction or a negative reaction to produce feedback cues; and	selecting, by the computing device, a further subset of the subset of photos or videos in accordance with the feedback cues.
4.	(Currently amended) The method of claim 3, wherein the identifying the photo or video subjects in the multimedia content further comprises:	correlating the photo or video subjects with entries in a contact list on the[[user]] computing device. 
10.	(Currently amended) The method of claim 9, wherein the behavioral and interaction cues indicate whether the user viewed the subset of photos or videos for a predetermined amount of time, shared the subset of photos or videos, edited the subset of photos or videos, zoomed into the subset of photos or videos, or rotated the [[user]] computing device to match an original orientation of the subset of photos or videos.
11.	(Currently amended)	A method comprising:	capturing, by a computing device, multimedia content with a camera of the computing device in response to a user requesting the capturing, wherein the computing device is a mobile device;	performing, by the computing device, facial recognition to detect subjects in the multimedia content;	identifying, by the computing device, environmental cues in the multimedia content according to whether the subjects are known subjects using facial expressions in the multimedia content, wherein identifying the environmental cues comprises:		analyzing, by the computing device, the multimedia content to identify the environmental cues indicating ambient environments in which the multimedia content is captured, wherein the ambient environments include events occurring while the multimedia content is captured;	selecting, by the computing device, a subset of the multimedia content according to the environmental cues, the selecting the subset of the multimedia content comprising:		ranking, by the computing device, a set of photos or videos in the multimedia content based on the environmental cues,		generating, by the computing device, scores corresponding to the set of photos or videos based on the ranking, and		selecting, by the computing device, a subset of photos or videos from the set of photos or videos in the multimedia content based on scores corresponding to the subset of photos or videos exceeding a score threshold;	displaying, by the computing device, the subset of the multimedia content on a display of the [[user]] computing device;	requesting, by the computing device, feedback while displaying the subset of the multimedia content;	classifying, by the computing device, the feedback as a positive reaction or a negative reaction; and	storing, by the computing device, feedback cues in response to classifying the feedback as the positive reaction.
12.	(Currently amended) The method of claim 11, wherein the identifying the environmental cues comprises:	correlating the subjects with the known subjects from a contact list on the [[user]] computing device.
19.	(Currently amended) The method of claim 18, wherein the behavioral and interaction cues indicate whether the user viewed the multimedia content for a predetermined amount of time, shared the multimedia content, edited the multimedia content, zoomed into the multimedia content, or rotated the [[user]] computing device to match an original orientation of the multimedia content.
20.	(Currently amended)	A mobile device comprising:	a camera;	a display;	at least one processor; and	a non-transitory computer-readable medium storing a program to be executed by the at least one processor, the program including instructions that cause the mobile device to perform operations including:		capturing multimedia content with the camera in response to a user requesting the capturing;		performing facial recognition to detect subjects in the multimedia content;		identifying environmental cues in the multimedia content according to whether the subjects are known subjects using facial expressions in the multimedia content, wherein identifying the environmental cues comprises:			analyzing the multimedia content to identify the environmental cues indicating ambient environments in which the multimedia content is captured, wherein the ambient environments include events occurring while the multimedia content is captured;		selecting a subset of the multimedia content according to the environmental cues, the selecting the subset of the multimedia content comprising:			ranking a set of photos or videos in the multimedia content based on the environmental cues,			generating scores corresponding to the set of photos or videos based on the ranking, and			selecting a subset of photos or videos from the set of photos or videos in the multimedia content based on scores corresponding to the subset of photos or videos exceeding a score threshold;		displaying the subset of the multimedia content on the display;		requesting feedback while displaying the subset of the multimedia content;		classifying the feedback as a positive reaction or a negative reaction; and		storing feedback cues in response to classifying the feedback as the positive reaction. 
21. 	Cancelled.
22. 	Cancelled.
Allowable Subject Matter
 	Claims 1-20 are allowed. Claims 21-22 are cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “enabling, by a computing device, a sensing device on the computing device in response to a user requesting a multimedia operation, the multimedia operation comprising capturing multimedia content using the sensing device, the multimedia content comprising a set of photos or videos, wherein the computing device is a mobile device; performing, by the computing device, the multimedia operation using the sensing device to capture the multimedia content; identifying, by the computing device, environmental cues in the multimedia content, wherein identifying the environmental cues comprises: identifying, by the computing device, photo or video subjects of the environmental cues in the multimedia content based on facial expressions in the multimedia content, and analyzing, by the computing device, the multimedia content to identify the environmental cues indicating ambient environments in which the multimedia content is captured, wherein the ambient environments include events occurring while the multimedia content is captured; selecting, by the computing device,  a subset of photos or videos from the set of photos or videos in the multimedia content according to the environmental cues, the selecting the subset of photos or videos comprising: ranking, by the computing device, the set of photos or videos in the multimedia content based on the environmental cues, generating, by the computing device, scores corresponding to the set of photos or videos based on the ranking, and selecting, by the computing device, the subset of photos or videos from the set of photos or videos in the multimedia content based on scores corresponding to the subset of photos or videos exceeding a score threshold; presenting, by the computing device, the subset of photos or videos on a display of the computing device; requesting, by the computing device, feedback from the user in response to presenting the subset of photos or videos; classifying, by the computing device, the feedback from the user as a positive reaction or a negative reaction to produce feedback cues; and selecting, by the computing device, a further subset of the subset of photos or videos in accordance with the feedback cues”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163